SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
40
CA 10-00050
PRESENT: SCUDDER, P.J., SMITH, LINDLEY, GREEN, AND MARTOCHE, JJ.


KEVIN M. KING, INDIVIDUALLY AND AS
ADMINISTRATOR OF THE ESTATE OF SHARON A.
KING, DECEASED, PLAINTIFF-RESPONDENT-APPELLANT,

                     V                                             ORDER

D.R. CHAMBERLAIN CORPORATION, FRANKLIN G.
DOWNING, F.G. DOWNING DEVELOPMENT, INC.,
DOING BUSINESS AS TOWNE BMW, F.G.
DOWNING TOWNE AUTOMOTIVE GROUP,
DEFENDANTS-APPELLANTS-RESPONDENTS,
ET AL., DEFENDANTS.
(APPEAL NO. 1.)


KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (MAURICE L. SYKES OF
COUNSEL), FOR DEFENDANTS-APPELLANTS-RESPONDENTS.

JOHN J. FROMEN, BUFFALO, FOR PLAINTIFF-RESPONDENT-APPELLANT.


     Appeal and cross appeal from an order and judgment (one paper) of
the Supreme Court, Erie County (Donna M. Siwek, J.), entered April 3,
2009 in a personal injury action. The order and judgment, among other
things, granted plaintiff’s cross motion for partial summary judgment
and granted in part and denied in part the motion of defendants D.R.
Chamberlain Corporation, Franklin G. Downing, F.G. Downing
Development, Inc., doing business as Towne BMW, and F.G. Downing Towne
Automotive Group for summary judgment.

     Now, upon reading and filing the stipulation withdrawing appeals
signed by the attorneys for the parties on March 17, 2011,

     It is hereby ORDERED that said appeal and cross appeal are
unanimously dismissed without costs upon stipulation.




Entered:   March 25, 2011                         Patricia L. Morgan
                                                  Clerk of the Court